NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            AUG 05 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                          No. 14-10553

               Plaintiff - Appellee,               D.C. No. 1:13-cr-00860-LEK-5

 v.
                                                   MEMORANDUM*
ROBIN M. LEE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                               for the District of Hawaii
                    Leslie E. Kobayashi, District Judge, Presiding

                             Submitted August 3, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Robin Lee appeals from the district court’s judgment and challenges the

order of restitution, conviction, and 105-month sentence for conspiracy to

participate in the affairs of an enterprise through a pattern of racketeering activity,

in violation of 18 U.S.C. § 1962(d). Pursuant to Anders v. California, 386 U.S.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Lee’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. Lee has filed a pro se

supplemental brief, and the appellee has filed an answering brief.

       Lee waived his right to appeal his conviction. He also waived the right to

appeal his sentence, with the exception of his right to challenge the amount of

restitution. Our independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), discloses no arguable grounds for relief on direct appeal as to

the amount of restitution ordered by the district court. See 18 U.S.C. § 3663(a)(3);

United States v. Napier, 463 F.3d 1040, 1046 (9th Cir. 2006). We therefore affirm

as to that issue. We dismiss the remainder of the appeal in light of the valid appeal

waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      We decline to review Lee’s ineffective assistance of counsel claims on direct

appeal. See United States v. Rahman, 642 F.3d 1257, 1260 (9th Cir. 2011)

(recognizing that we generally do not review claims of ineffective assistance of

counsel on direct appeal). We leave open the possibility that Lee might raise an

ineffective assistance of counsel claim in collateral proceedings. See id.

      Counsel’s motion to withdraw as counsel is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2